DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The IDS filed 6/5/20 – The Non-Patent Literature Document #21 has a black + sign in the lower right-hand corner which means some of the data is missing – please expand the space and enter all the data and remove the black + sign. Thanks.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-10, 12, 13, 21-23, 28-30, 32, 33, 41-43, 48-50, 52, 53, 61-63, 68-70, 72, and 73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0253231 A1) hereinafter Park.


Regarding claims 1, 21, 41, and 61 – Park discloses transmitting, by a base station, a master information block message including an indicator identifying a frequency domain location parameter or a time domain location parameter for a non-anchor carrier or an anchor carrier; and
transmitting, by the base station and using the non-anchor carrier or the anchor carrier, a system information block type 1 (SIB1) message to a user equipment in accordance with the frequency domain location parameter or the time domain location parameter, refer to Figures 8, 9, 14, 15, and paragraphs [0008], [0009], [0022], [0189], [0362], [0382], [0383], [0387], [0389], [0393], [0396], [0401], [0402], [0405], [0408], [0409], [0412], [0415] to [0417], [0420] to [0422], [0428] to [0431], [0436], [0438] to [0448], [0453], [0455] to [0471], [0476], [0486] to [0495], [0509], [0512], [0513], [0519], [0527], [0529], [0535] to [0539], [0549], [0636] to [0638], [0646], [0667], [0677] to [0679], [0790], [0810] to [0816], [0819], and claims 1, 2, 4, 6, 7, 9, 15.
Regarding claims 2, 22, 42, and 62 - Park discloses the SIB1 message is transmitted in a subframe 0 and a subframe 5 of alternating radio frames of the non-anchor carrier, refer to paragraphs [0018], [0019], [0772], [0783], [0960] to [0962], [0989], [1007], and claim 11.
Regarding claims 3, 23, 43, and 63 – Park discloses the SIB1 message is transmitted in a subframe 0 of alternating radio frames of the anchor carrier, refer to paragraphs [0444] to [0450], [0492], [0613], [0628], [0630], [0646].
Regarding claims 8, 28, 48, and 68 – Park discloses the non-anchor carrier is in a first guardband and the anchor carrier is in a second guardband that is different than the first guardband, refer to [0549] to [0556], [0617], [0618].
Regarding claims 9, 29, 49, and 69 – Park discloses wherein a size or a value for the indicator is based at least in part on a deployment mode, and wherein the deployment mode is at least one of: an in-band deployment mode, refer to paragraphs [0669], [0881], a guard band deployment mode, refer to paragraphs [0617], [0752], [0871], or a stand-alone deployment mode, refer to paragraphs [[0014], [0307], [0353], [0354], [0381], [0413], [0414], [0419], [0565], [0568], and claim 7.
Regarding claims 10, 30, 50, and 70 – Park discloses the frequency domain location parameter or the time domain location parameter is based at least in part on an offset indicator identifying a resource block offset with respect to the anchor carrier, refer to paragraphs [0410], [0411], [0495], [0500], [0527].
Regarding claims 12, 32, 52, and 72 – Park discloses a frequency domain location for the non-anchor carrier is opposite a frequency domain location of the anchor carrier with respect to a center frequency, refer to paragraphs [0013], [0453], [0456], [0457], [0460], [0509].
Regarding claims 13, 33, 53, and 73 - Park discloses a subframe or frame for the SIB1 message is determined based at least in part on a cell identifier or a repetition configuration, refer to paragraphs [0059], [0234], [0345], [0346], [0354], [0361], [0362], [0486], [0616].
Allowable Subject Matter

s 4-7, 11, 24-27, 31, 44-47, 51, 64-67, and 71 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US 2019/0215872 A1) discloses method for performing early data transmission in random access procedure in wireless communication system and apparatus therefor.
Kim et al. (US 2018/0287846 A1) discloses method and user equipment for receiving downlink signal and method and base station for transmitting downlink signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:

Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
19 February 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465